DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the invention of Group I and mineral oil as the species of plasticizer in the reply filed on 8/8/2022 is acknowledged.
Claims 2, 4, 15-21, 26-30, 34, 36, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7, 8, 10, 13, 14, 23, 25, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, the phrases "preferably mineral oil" and “especially mineral oils formed…” render the claim indefinite because it is unclear whether the limitations are required parts of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 40, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 1, and states that the midblock of the styrenic block copolymer (SBC) is a “fully unsaturated, partially unsaturated, or full saturated elastomeric mid block”.  Note that this limitation reads on a polymer containing any amount of unsaturation in the midblock, and therefore does not further limit the parent claim. There is no species of elastomeric SBC that would fall within the scope of claim 1 that would not also fall within the scope of claim 6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8-11, 13, 14, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzee et al, US2003/0118923.
St. Clair, US2009/0186958, and Yasuda et al, US2005/0112081, are cited as evidence that Uzee meets the claimed limitations.
Example 1 of Uzee (Table 1) discloses a composition comprising a styrene/isoprene/styrene (SIS) block copolymer, corresponding to the claimed SBC (for claims 1, 3, 8), PICCOTEX 100, and hexanediol di(meth)acrylate. Note that PICCOTEX 100S is a polystyrene-compatible resin (see St. Clair: ¶0075), corresponding to the claimed miscible polymer (for claims 1, 3). Uzee further teaches the addition of anti-ozonants (i.e., antioxidants) (for claim 25) (¶0043).
Regarding the claimed SBC: As noted above, the prior art composition comprises a SIS block copolymer. Said SIS block copolymer is reported to have a molecular weight of 184055 (for claims 9, 14). Furthermore, an ordinary artisan will recognize that the polyisoprene midblock will contain carbon-carbon double bonds, corresponding to the claimed reactive functionalities (for claims 10, 14), and therefore corresponds to the claimed midblock which is unsaturated (for claim 6).
Regarding the claimed miscible polymer: Note that PICCOTEX 100 is a vinyl toluene/α-methylstyrene resin (for claims 13, 14) having a weight average molecular weight (Mw) of 1740 (see Yasuda ¶0026). It is known in the art that a polymer’s Mw is greater than or equal to its number average molecular weight (Mn); an ordinary artisan will therefore recognize that the Mn of PICCOTEX 100 is less then or equal to 1740 and therefore falls within the claimed range of less than 10000 (for claims 11, 14).
Regarding the claimed chemical crosslinking: Uzee teaches that the prior art composition is crosslinked via irradiation (for claims 1, 3) (abstract, ¶0039-0041).
Regarding the claimed physical crosslinking:  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113).  As discussed above, the prior art discloses a composition comprising a SIS block copolymer and PICCOTEXX 100, which are identical to the claimed SBC and miscible polymer, respectively. As the prior art composition comprises the same components as the claimed invention, it is reasonably expected that the same noncovalent interactions would occur in the prior art composition as in the claimed invention. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed composition would not be present in the prior art composition (for claims 1, 3).

Claims 1, 3, 6-9, 13, 35, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al, published in Journal of Applied Polymer Science vol. 112 (2009).
The examiner notes that Pearce, US2003/0092826, is cited as evidence that Wang meets claimed limitations.
Wang discloses the preparation of a blend comprising KRATON G1651H and STYRON 666H (page 1077: “Materials” and “Sample preparation”). The prior art composition was pressed into sheets, corresponding to the claimed film (for claim 31)  and attached to a polyethylene terephthalate backing (page 1077: “Sample preparation”); note that this corresponds to both the claimed multilayer structure (for claim 35) and the claimed article (for claim 39).
Regarding the claimed SBC: Kraton G1651H is a styrene-ethylene/butylene-styrene (SEBS) copolymer (for claim 8), corresponding to the claimed SBC having a fully unsaturated midblock (for claims 1, 3, 6, 7) having a molecular weight in the range of 210000 to 240000 (for claim 9) (see Pearce ¶0011).
Regarding the claimed miscible polymer: As stated by Wang, STYRON 666H is a polystyrene, corresponding to the claimed miscible polymer (for claims 1, 3, 13).
Regarding the claimed chemical crosslinking: Wang discloses that the composition is irradiated, resulting the formation of crosslinking (page 1078: right column, lines 20-28).
Regarding the claimed physical crosslinking: The prior art is silent regarding the claimed noncovalent interactions; however, it is reasonably expected that this property is met by the prior art. As noted above, the prior art composition comprises a SEBS block copolymer and a polystyrene resin. Both the styrene endblocks of the SEBS block copolymer and the polystyrene resin contain aromatic rings. An ordinary artisan would reasonably expect that the aromatic rings of the polystyrene resin would form noncovalent interactions with the styrenic endblocks via pi stacking between their aromatic rings (for claims 1, 3).

Claims 1, 3, 6, 8-10 13 14 31 35 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al, US2013/0260632.
The examiner notes that De Keyzer, US2006/0155062, has been cited as evidence that Thomas meets claimed limitations.
Example 1 of Thomas (0073-0075) discloses a composition comprising a crosslinkable SIS block copolymer, corresponding to the claimed elastomeric SBC (for claims 1, 3, 8), and a polystyrene resin, corresponding to the claimed polymer miscible with the styrenic end blocks of said SBC (for claims 1, 3, 13, 14). The prior art composition is used in the production of films (for claim 31) (¶0075) and multilayer laminates (for claim 35) comprising a layer of an acrylic (co)polymer (for claim 38) ¶0056, 0060; Thomas claim 10). The prior art composition may further comprise antioxidants (for claim 25) (¶0041).
Regarding the claimed chemical crosslinking: Thomas teaches that the prior art composition is crosslinked via irradiation; an ordinary artisan will recognize that this process introduces covalent bonds between the chains of the crosslinkable SIS block copolymer (for claims 1, 3).
Regarding the claimed physical crosslinking via noncovalent interactions: The prior art is silent regarding the claimed noncovalent interactions; however, it is reasonably expected that this property is met by the prior art. As noted above, the prior art composition comprises a SIS block copolymer and a polystyrene resin. Both the styrene endblocks of the SIS block copolymer and the polystyrene resin contain aromatic rings. An ordinary artisan would reasonably expect that the aromatic rings of the polystyrene resin would form noncovalent interactions with the styrenic endblocks via pi stacking between their aromatic rings (for claims 1, 3).
Regarding claims 6, 9, 13: The SIS block copolymer used in the prior art example is SIS D1160 from Kraton. This polymer has a polyisoprene midblock, corresponding to the claimed midblock that is unsaturated (for claim 6), and is characterized by a molecular weight of 178000 g/mol (for claim 9) (see De Keyzer: Table 3). Said polyisoprene midblock will contain carbon-carbon double bonds, corresponding to the claimed reactive functionalities (for claims 10, 14).
Regarding claims 39, 40: Thomas teaches the production of medical gloves from the prior art composition (¶0069).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over by Uzee et al, US2003/0118923, in view of Abba et al, US2007/0088116.
As discussed earlier in this Action, Uzee discloses the production of a curable composition comprising a SIS block copolymer, corresponding to the claimed SBC, and PICCOTEX 100, corresponding to the claimed miscible polymer. The prior art composition is used in the production of adhesives (0011).
Uzee is silent regarding the addition of the claimed midblock-compatible plasticizer.
Abba discloses the production of an adhesive comprising an elastomeric SIS block copolymer (abstract). As taught by Abba, it was known in the art to use mineral oil, corresponding to the claimed plasticizer (for claims 5, 22, 23), as a plasticizer in such compositions (¶0082).
Uzee and Abba both disclose SIS block copolymer compositions used in the production of adhesives. Additionally, note that Uzee teaches that the composition of US2003/0118923 may contain additives such as plasticizer and oils that were known in the art (¶0043). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Uzee by adding mineral oil, which was a known plasticizing oil, in order to improve its viscosity.
Regarding claim 24: Claim 24 depends from claim 5 and recites further limitations regarding the claimed flexibilizer; however, the claim does not contain any language requiring said flexibilizer to be present. The prior art therefore renders obvious the claimed invention containing a plasticizer as discussed above.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang et al, published in Journal of Applied Polymer Science vol. 112 (2009).
As discussed earlier in this Action, Wang discloses the preparation of a film comprising a crosslinked blend of a SEBS and a polystyrene
Wang is silent regarding the production of a film having the recited thickness.
It has been held that imitations relating to the size of an article are not sufficient to patentably distinguish over the prior art; see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (MPEP § 2144.04(IV)(A)). The prior art teaches the production of a film from a composition that is identical to the composition of the instant claims. Barring a showing of evidence demonstrating the criticality of the claimed range, it would have been obvious to increase or decrease the thickness of the prior art film as desired through routine experimentation (for claims 32, 33).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Uzee et al, US2003/0118923, discussed earlier in this Action. The prior art does not teach nor does it fairly suggest the production of a composition wherein the polymer miscible with the styrenic endblocks of the SBC has a polydispersity index greater than 2.0.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765